            Case 1:20-cv-05476-LLS Document 6 Filed 09/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUNARIAN WALKER,

                                 Plaintiff,
                                                                   20-CV-5476 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
CORRECTION OFFICER JOHN DOE,

                             Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated July 30, 2020, the Court dismissed Plaintiff’s claims under 42 U.S.C.

§ 1983 pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and declined under 28 U.S.C. § 1367(c), to

exercise supplemental jurisdiction over Plaintiff’s state law claims. The Court directed the Clerk

of Court to hold the matter open on the docket for 30 days to permit Plaintiff to file an amended

complaint. That order specified that failure to comply would result in the Court entering

judgment dismissing the complaint. Plaintiff has not filed an amended complaint. Accordingly,

the Court dismisses Plaintiff’s claims brought under 42 U.S.C. § 1983 pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and declines under 28 U.S.C. § 1367(c), to exercise supplemental jurisdiction

over his state law claims

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     September 10, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
